UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7759


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

AMAAD JAMAAL BRANTLEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:11-cr-00058-RAJ-FBS-5; 2:16-cv-
00383-RAJ)


Submitted: May 27, 2021                                           Decided: July 28, 2021


Before DIAZ, RICHARDSON, and RUSHING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Frances H. Pratt, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. Aidan Taft Grano, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Amaad Jamaal Brantley appeals the district court’s order denying his 28 U.S.C.

§ 2255 motion. Brantley pleaded guilty, pursuant to a written plea agreement, to a RICO

offense, in violation of 18 U.S.C. § 1962(c), and possession of a firearm during and in

relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A). The predicate for

the § 924(c) offense was assault with a dangerous weapon in aid of racketeering activity,

which, in turn, was predicated on two Virginia state offenses. He received a total sentence

of 144 months’ imprisonment. The district court denied Brantley’s § 2255 motion as

untimely.

       On appeal, we granted a certificate of appealability on the following issues:

(1) whether, in light of United States v. Davis, 139 S. Ct. 2319 (2019), the district court

erred in dismissing Brantley’s § 2255 motion as untimely; and (2) whether Brantley’s

§ 924(c) conviction is invalid because the Virginia state offenses upon which the

conviction was based do not qualify as predicates under § 924(c)’s force clause. The

Government now withdraws its timeliness defense to Brantley’s § 2255 motion but

nevertheless suggests that we may affirm Brantley’s § 924(c) conviction because it remains

lawful after Davis. Brantley moves to remand this case to the district court to consider the

merits of his claims in the first instance.

       When the district court considered Brantley’s § 2255 motion, it did not have the

benefit of our recent decision in In re Thomas, 988 F.3d 783 (4th Cir. 2021). In Thomas,

we held that “Davis applies retroactively to cases on collateral review.” 988 F.3d at 786.

We concluded that the Davis rule is substantive because it placed individuals “who had

                                              2
committed a crime . . . that satisfied the [crime of violence] definition in . . . [§ 924(c)’s]

residual clause . . . beyond the government’s power to prosecute,” id. at 789, and noted that

the Supreme Court made Davis retroactive because the Court “has held that new

substantive rules of constitutional law generally apply retroactively to cases on collateral

review.” Id. at 790 (internal quotation marks omitted). The district court determined that

the § 2255 motion was untimely, therefore the court did not reach the merits of Brantley’s

§ 2255 motion in the first instance. Because “we are a court of review, not of first view,”

Lovelace v. Lee, 472 F.3d 174, 203 (4th Cir. 2006) (internal quotation marks omitted), we

vacate the district court’s order and grant Brantley’s motion to remand to the district court

for consideration of the § 2255 motion in light of Thomas. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                              VACATED AND REMANDED




                                              3